Title: To George Washington from General Henry Clinton, 19 November 1778
From: Clinton, Henry
To: Washington, George


  
    Sir
    November 19th 1778
  
I received Your Excellency’s letter of the 14th Instant, acquainting me that You had transmitted to Congress my proposition relative to an exchange of the Troops of Convention.
In consequence of Your letter to Mr Clarke I have sent Major Bruen, Deputy Quarter Mr General of the Army to King’s Ferry with the Money & Necessaries, mentioned by Mr Clarke for the use of the Troops under the Command of Major General Phillips; and if they should have occasion for more, I make no doubt You will be so obliging to permit Major Bruen to send me information thereof, in order that they may be forwarded by the same route. I have the honor to be with all due respect Your Excellency’s Most humble Servt

  H. Clinton

